Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lorraine King appeals the magistrate judge’s order affirming the Commissioner’s decision to deny King disability and supplemental security income insurance benefits.* We must uphold the decision to *272deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2006); Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir.2005) (per curiam). We have thoroughly reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. King v. Astrue, No. 5:09-cv-01515 (S.D.W. Va. Mar. 3, 2011) & 2011 WL 2680720 (July 8, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge. See 28 U.S.C. § 636(c) (2006).